                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   KEITH RAWLINS,                                           CASE NO. C19-0093-JCC
10                              Plaintiff,                    ORDER
11          v.

12   HENRY TAMBE,

13                              Defendant.
14

15          This matter comes before the Court on Plaintiff’s objections (Dkt. No. 43) to the report
16   and recommendation of the Honorable Mary Alice Theiler, United States Magistrate Judge (Dkt.
17   No. 42). Having thoroughly considered the parties’ briefing and the relevant record, the Court
18   finds oral argument unnecessary and hereby issues the following order.
19          Plaintiff is currently incarcerated at Washington Corrections Center in Shelton,
20   Washington. (Dkt. No. 42 at 1.) Plaintiff, proceeding pro se and in forma pauperis, brings claims
21   against Defendant pursuant to 42 U.S.C. § 1983. (Id.; see Dkt. No. 4.) Plaintiff alleges that
22   Defendant was deliberately indifferent to Plaintiff’s serious medical needs and that Defendant
23   retaliated against Plaintiff. (Dkt. No. 42 at 1–2.) Defendant moved to dismiss for failure to state a
24   claim. (See Dkt. No. 35.) After conducting a thorough review of the record and relevant legal
25   authority, Judge Theiler recommends: dismissing with prejudice Plaintiff’s medical deliberate
26   indifference claim premised on Defendant’s attempt to administer an antibiotic to which Plaintiff


     ORDER
     C19-0093-JCC
     PAGE - 1
 1   is allergic; dismissing without prejudice and with leave to amend Plaintiff’s remaining medical

 2   deliberate indifference claims; and dismissing without prejudice and with leave to amend

 3   Plaintiff’s retaliation claims. (Dkt. No. 42 at 2–10.)

 4           Plaintiff has filed objections to Judge Theiler’s report and recommendation. (See Dkt.

 5   No. 43.) But Plaintiff has not offered specific objections to Judge Theiler’s proposed findings

 6   and recommendation. See Fed. R. Civ. P. 72(b)(2). Rather, Plaintiff reiterates his complaint’s

 7   factual assertions, raises several novel factual allegations, and asks that he be granted additional

 8   time to properly amend his complaint in light of his impending transfer to another facility. (See
 9   Dkt. No. 43 at 2–7.) Therefore, Plaintiff has not identified grounds for rejecting or modifying
10   Judge Theiler’s report and recommendation. See Fed. R. Civ. P. 72(b)(3). However, the Court is
11   sympathetic to Plaintiff’s request for additional time, and he shall be accorded the same.
12           For the foregoing reasons, the Court ORDERS as follows:
13      1. Plaintiff’s objections (Dkt. No. 43) are OVERRULED;
14      2. The report and recommendation (Dkt. No. 42) is ADOPTED;
15      3. Defendant’s motion to dismiss (Dkt. No. 35) is GRANTED in part and DENIED in part;
16      4. Plaintiff’s claim of medical deliberate indifference through an attempt to administer
17           antibiotics to which Plaintiff is allergic is DISMISSED with prejudice;
18      5. Any remaining claims of medical deliberate indifference and Plaintiff’s claims of

19           retaliation are DISMISSED without prejudice and with leave to amend. Plaintiff may file

20           an amended complaint no later than 60 days from the date this order is issued; and

21      6. The Clerk is DIRECTED to send copies of this order to Plaintiff and to the Honorable

22           Mary Alice Theiler.

23      //

24      //

25      //

26      //


     ORDER
     C19-0093-JCC
     PAGE - 2
 1          DATED this 18th day of September 2019.




                                                     A
 2

 3

 4
                                                     John C. Coughenour
 5                                                   UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0093-JCC
     PAGE - 3
